Citation Nr: 1645900	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  14-37 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for chronic otitis externa as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from January 1955 to December 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in October 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  In addition to the claim currently before the Board, the issue of service connection for a chronic respiratory disability was addressed in the October 2015 remand.  In a subsequent rating decision dated August 2016, the AOJ granted service connection for asbestosis.  As this represents a full grant of benefits sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (a grant of service connection extinguishes appeals before the Board).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, symptoms associated with chronic otitis externa are chronically worsened by service-connected bilateral hearing loss.


CONCLUSION OF LAW

The criteria for service connection for chronic otitis externa have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran has claimed service connection for a chronic ear disability, diagnosed as chronic otitis externa.  The Board notes that while the Veteran initially claimed service connection on a direct basis, as discussed below, the evidence supports an award of service connection on a secondary basis.  As such, the Board has considered this alternate theory of entitlement.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id. 

Following the Board's October 2015 remand, the Veteran was provided a VA ear conditions examination in March 2016, at which time he was diagnosed with chronic otitis externa.  In the associated examination report, the VA examiner noted the Veteran's ear disability results in serous discharge as well as swelling and chronic irritation "which appears to be aggravated by use of hearing aid[s] bilaterally."  

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

Even though the March 2016 VA examiner determined that an etiological opinion cannot be rendered without resorting to speculation, a reading of the examination report indicates symptoms associated with chronic otitis externa, namely swelling and chronic irritation, are aggravated by the use of hearing aids as treatment for service-connected bilateral hearing loss.  In light of this examination report, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's service-connected hearing loss aggravates his chronic otitis externa and, therefore, entitlement to service connection for chronic otitis externa is granted.


ORDER

Entitlement to service connection for chronic otitis externa is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


